DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “a data voltage generator converting image data into a data voltage and transferring the data voltage to the data line,” “a reference voltage transferor generating a reference voltage… and transferring the reference voltage to the sensing line, or transferring a reference voltage supplied from the power supply to the sensing line,” “a converter converting an analog sensing signal… into digital sensing data and transferring the digital sensing data to the controller,” in Claims 7 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In particular, the originally filed specification describes the “data voltage generator” as element (320) in Figure 5 corresponding to “a data driver which is generally used for converting the image data DATA into the data voltage Vdata” (see Paragraph [0074]).  The originally filed specification describes the “reference voltage transferor” as element (310) in Figure 5 corresponding to any generic element (i.e., a switch, a wire, etc.) that “transfers a reference voltage Vref to the sensing line SL” (see Paragraph [0072]).  The originally filed specification describes the “converter” as element (330) in Figure 5 corresponding to, for example, “an analog-to-digital converter (ADC) which converts an analog sensing signal into digital sensing data Sdata” (see Paragraph [0075]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (hereinafter “Choo” US 2018 / 0151656) in view of Takahiro (US 2016 / 0240132).

As pertaining to Claim 1, Choo discloses (see Fig. 3, Fig. 4, and Fig. 9) a light emitting display panel comprising: 
a plurality of pixels (see (P) in Fig. 3 corresponding to Fig. 4 and Fig. 9; and see Page 3, Para. [0043]-[0046]); 
a plurality of gate lines (see (GL) in Fig. 3 corresponding to (71) in Fig. 4 and Fig. 9) transferring gate signals (i.e., scan signals) to the plurality of pixels (P); 
a plurality of data lines (see (DL) in Fig. 3 corresponding to (77) in Fig. 4 and Fig. 9) transferring data voltages (i.e., data signals) to the plurality of pixels (P); and 
a sensing line (see (RL) in Fig. 3 corresponding to (75) in Fig. 4 and Fig. 9) coupled to a plurality of light emitting devices (OLED) respectively included in the plurality of pixels (P), 
wherein each of the plurality of pixels (P) includes: 
a light emitting device (OLED); 
a sensing control transistor (M6) including a first terminal (i.e., a right terminal) coupled to a first terminal (i.e., an upper terminal) of the light emitting device (OLED) and a gate coupled to a sensing control line (73); and 
a sensing switch (see (SW) in (20) in Fig. 9) electrically connected to a second terminal (i.e., a left terminal) of the sensing control transistor (M6) and the sensing line (75; see Page 4 through Page 5, Para. [0063]-[0069] and Para. [0078]-[0080]),
wherein the sensing control line (73) is electrically connected to all pixels (P) disposed along one of the plurality of gate lines (GL; see Page 3, Para. [0045] and note that the sensing control line (73) is included in the “gate lines” disposed for pixels in one line), and
wherein the sensing switch (see (SW) in (20) in Fig. 9) and the sensing line (75) are electrically connected to all pixels disposed along a respective gate line (GL; see Fig. 9 and note that the sensing switch (SW) is initiated during a scan period for each gate line (GL); also see Page 3, Para. [0045] in combination with Page 5, Para. [0079]-[0080]).

	Choo does not explicitly disclose that the sensing switch (again, see (SW) in (20) in Fig. 9), configured to selectively provide a sensing signal to a sensing channel during a sensing mode and disposed between the sensing control transistor (M6) and a sensor signal processing circuit (20), comprises a sensing switching transistor including a first terminal connected to a second terminal of the sensing control transistor, a second terminal coupled to the sensing line, and a gate coupled to a sensing switching line.
	However, in the same field of endeavor, Takahiro discloses (see Fig. 4) that it was well-known in the art, before the effective filing date of the claimed invention, to utilize a sensing switching transistor (T5B) in series combination with a sensing control transistor (see, for example, (T4B)) between a light emitting device (OLED1) of a pixel (400) and a sensing line (SL1; see Page 5 through Page 6, Para. [0080]-[0081], [0083], and [0084]-[0085]) in order to prevent unintended driving of the light emitting device (OLED1) that may be caused by an unstable voltage at the gate of the sensing control transistor (T4B; see Page 6, Para. [0086]).  In this regard, Takahiro suggests a sensing switch, configured to selectively provide a sensing signal to a sensing channel during a sensing mode and disposed between a sensing control transistor (T4B) and a sensor signal processing circuit (TesterB), comprising a sensing switching transistor (T5B) including a first terminal (i.e., a left terminal) connected to a second terminal (i.e., a right terminal) of the sensing control transistor (T4B), a second terminal (i.e., a right terminal) coupled to the sensing line (SL1), and a gate coupled to a sensing switching line (Sense1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choo with the teachings of Takahiro such that each of the plurality of pixels of Choo includes a sensing switching transistor including a first terminal connected to a second terminal of the sensing control transistor, a second terminal coupled to the sensing line, and a gate coupled to a sensing switching line as suggested by Takahiro, in order to prevent unintended driving of the light emitting device that may be caused by an unstable voltage at the gate of the sensing control transistor.

As pertaining to Claim 2, Choo and Takahiro in combination disclose (see Fig. 3 of Choo; and see Fig. 8 of Takahiro) that the plurality of gate lines (see (GL) of Choo; and (SL) of Takahiro) and the plurality of data lines (see (DL) of Choo; and (DL) of Takahiro) are arranged in different directions, 
the sensing line (see (RL) of Choo; and see (SL1) of Takahiro) is arranged in a first direction (i.e. a vertical direction) substantially parallel to the plurality of data lines (again, see (DL) of Choo; and (DL) of Takahiro), 
the sensing line (again, see (RL) of Choo; and see (SL1) of Takahiro) is coupled to the sensing switching transistors (again, see (T5B) in Fig. 4 of Takahiro) of the plurality of pixels (P) in the first direction (i.e., the vertical direction; see Page 3, Para. [0043]-[0046] of Choo; and see Page 6, Para. [0085] and Page 7, Para. [0107] of Takahiro).

As pertaining to Claim 3, Choo discloses (see Fig. 3, Fig. 4, and Fig. 9) that each of the plurality of pixels (P) further includes: 
a first transistor (M1) including a first terminal (i.e., a left terminal) coupled to a corresponding data line (see (DL) in Fig. 3 and (77) in Fig. 4 and Fig. 9) and a gate coupled to a corresponding gate line (see (GL) in Fig. 3 corresponding to (71) in Fig. 4 and Fig. 9); 
a driving transistor (M3) including a first terminal (i.e., an upper terminal) coupled to a first voltage supply line (VDDEL);
a capacitor (Cstg) coupled between a second terminal (i.e., a right terminal) of the first transistor (M1) and a gate of the driving transistor (M3);
a second transistor (M4) including a first terminal (i.e., a left terminal) coupled to the gate of the driving transistor (M3), a second terminal (i.e., a right terminal) coupled to a second terminal (i.e., a lower terminal) of the driving transistor (M3), and a gate coupled (i.e., via path (M1, n1, M2, M6)) to the sensing control line (73);
a third transistor (M2) including a first terminal (i.e., an upper terminal) coupled to the second terminal (i.e., the right terminal) of the first transistor (M1), a second terminal (i.e., a lower terminal) coupled to a second terminal (i.e., a left terminal) of the sensing control transistor (M6) and the first terminal (i.e., the right terminal) of the sensing switching transistor (see (T5B) in Fig. 4 of Takahiro in combination with Fig. 4 and Fig. 9 of Choo; and note that one of ordinary skill in the art would have recognized that in implementing the sensing switching transistor (T5B) of Takahiro in series combination with the sensing control transistor (M6) of Choo between the light emitting device (OLED) and the sensing line (see (RL, 20) in Fig. 3 corresponding to (75, 20) in Fig. 9 of Choo), the lower terminal of (M2) of Choo is coupled to left terminal of (M6) of Choo and the right terminal of (T5B) of Takahiro), and a gate coupled to an emission line (72); and
a fourth transistor (M5) including a first terminal (i.e., an upper terminal) coupled to the second terminal (i.e., the lower terminal) of the driving transistor (M3), a second terminal (i.e., a lower terminal) coupled to a first terminal (i.e., an upper terminal) of the light emitting device (OLED), and a gate coupled to the emission line (72; again, see Page 4 through Page 5, Para. [0063]-[0069] and Para. [0078]-[0080] of Choo).

As pertaining to Claim 15, Choo discloses (see Fig. 3, Fig. 4, and Fig. 9) that the sensing control line (73) and the sensing switching line (see (SW) and (75) in Fig. 9, in combination with (TB5) in Fig. 4 of Takahiro) are disposed independently of each other, and disposed in parallel (see Fig. 9 and Page 3, Para. [0045] in combination with Page 5, Para. [0079]-[0080] of Choo; and see Fig. 4 and Page 6, Para. [0083] of Takahiro).

As pertaining to Claim 17, Choo discloses (see Fig. 3, Fig. 4, and Fig. 9) that a signal (INI) supplied to the sensing control line (73) and a signal (i.e., a switching signal; see (20) in Fig. 9 of Choo; and see (SENSE1) in Fig. 4 of Takahiro) supplied to the sensing switching line (see (SW) and (75) in Fig. 9, in combination with (TB5) in Fig. 4 of Takahiro) are independent and have different pulse widths (see Fig. 9 of Choo; and note that the signal (INI) and the signal (VSSEL) have different pulse widths; the signal (INI) corresponds to the pulse width of a signal supplied to the sensing control line and the signal (VSSEL) corresponds to a pulse width of a switching signal supplied to the sensing switching line; see Page 5, Para. [0079]-[0080] of Choo).


Claims 4-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Takahiro and further in view of Lee et al. (hereinafter “Lee” US 2017 / 0154577).

As pertaining to Claim 4, Choo discloses (see Fig. 3, Fig. 4, and Fig. 9) a light emitting display apparatus (i.e., an OLED display apparatus) comprising: 
a light emitting display panel including a plurality of pixels (see (P) in Fig. 3 corresponding to Fig. 4 and Fig. 9; and see Page 3, Para. [0043]-[0046]); 
a gate driver (13) supplying a gate signal (i.e., scan signal) to a gate line (see (GL) in Fig. 3 corresponding to (71) in Fig. 4 and Fig. 9) included in the light emitting display panel;
a data driver (12, 20) supplying a data voltage (i.e., data signal) to a data line (see (DL) in Fig. 3 corresponding to (77) in Fig. 4 and Fig. 9) included in the light emitting display panel and converting a sensing signal (see Fig. 9 and Fig. 10B), transferred through a sensing line (see (RL) in Fig. 3 corresponding to (75) in Fig. 4 and Fig. 9) included in the light emitting display panel, into sensing data (i.e., sensing voltage data); 
a controller (see (300)) storing the sensing data (i.e., the sensing voltage data); and
each of the plurality of pixels (P) includes: 
a light emitting device (OLED); 
a sensing control transistor (M6) including a first terminal (i.e., a right terminal) coupled to a first terminal (i.e., an upper terminal) of the light emitting device (OLED) and a gate coupled to a sensing control line (73); and 
a sensing switch (see (SW) in (20) in Fig. 9) connected to a second terminal (i.e., a left terminal) of the sensing control transistor (M6) and the sensing line (75; see Page 4 through Page 5, Para. [0063]-[0069] and Para. [0078]-[0080]),
wherein the sensing control line (73) is electrically connected to all pixels (P) disposed along one of the plurality of gate lines (GL; see Page 3, Para. [0045] and note that the sensing control line (73) is included in the “gate lines” disposed for pixels in one line), and
wherein the sensing switch (see (SW) in (20) in Fig. 9) and the sensing line (75) are electrically connected to all pixels disposed along a respective gate line (GL; see Fig. 9 and note that the sensing switch (SW) is initiated during a scan period for each gate line (GL); also see Page 3, Para. [0045] in combination with Page 5, Para. [0079]-[0080]).

	Choo does not explicitly disclose that the sensing switch (again, see (SW) in (20) in Fig. 9), configured to selectively provide a sensing signal to a sensing channel during a sensing mode and disposed between the sensing control transistor (M6) and a sensor signal processing circuit (20), comprises a sensing switching transistor including a first terminal connected to a second terminal of the sensing control transistor, a second terminal coupled to the sensing line, and a gate coupled to a sensing switching line.
	However, in the same field of endeavor, Takahiro discloses (see Fig. 4) that it was well-known in the art, before the effective filing date of the claimed invention, to utilize a sensing switching transistor (T5B) in series combination with a sensing control transistor (see, for example, (T4B)) between a light emitting device (OLED1) of a pixel (400) and a sensing line (SL1; see Page 5 through Page 6, Para. [0080]-[0081], [0083], and [0084]-[0085]) in order to prevent unintended driving of the light emitting device (OLED1) that may be caused by an unstable voltage at the gate of the sensing control transistor (T4B; see Page 6, Para. [0086]).  In this regard, Takahiro suggests a sensing switch, configured to selectively provide a sensing signal to a sensing channel during a sensing mode and disposed between a sensing control transistor (T4B) and a sensor signal processing circuit (TesterB), comprising a sensing switching transistor (T5B) including a first terminal (i.e., a left terminal) connected to a second terminal (i.e., a right terminal) of the sensing control transistor (T4B), a second terminal (i.e., a right terminal) coupled to the sensing line (SL1), and a gate coupled to a sensing switching line (Sense1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choo with the teachings of Takahiro such that each of the plurality of pixels of Choo includes a sensing switching transistor including a first terminal connected to a second terminal of the sensing control transistor, a second terminal coupled to the sensing line, and a gate coupled to a sensing switching line as suggested by Takahiro, in order to prevent unintended driving of the light emitting device that may be caused by an unstable voltage at the gate of the sensing control transistor.

	Still, while implied by the teachings of Choo and Takahiro, neither Choo nor Takahiro explicitly show that the sensing line is coupled to a plurality of light emitting devices respectively included in the plurality of pixels.  Further, neither Choo nor Takahiro disclose a switching driver coupling either the data line or the sensing line to the data driver on the basis of a switching driver control signal transferred from the controller.
	However, in the same field of endeavor, Lee discloses (see Fig. 1 and Fig. 3) a light emitting display panel (see Page 2, Para. [0040]-[0044]) comprising a gate driver (140) supplying a gate signal (i.e., a scan signal) to a gate line (GL), and a data driver (130) for supplying a data voltage (DATA) to a data line (DL) and for converting a sensing signal, transferred through a sensing line (SL), into sensing data, wherein the sensing line (SL) is coupled to a plurality of light emitting devices (OLED) respectively included in a plurality of pixels (i.e., columns of pixels; see Page 3, Para. [0051]-[0052] and [0057]-[0058]).  Lee further discloses that a switching driver (see (Ms, Md)) is disposed for coupling either the data line (DL) or the sensing line (SL) to the data driver (130) on the basis of a switching driver control signal (see (S_Mux, D_Mux)) transferred from a controller (i.e., see (120); again, see Page 3, Para. [0057]-[0058]).  It is a goal of Lee to provide an efficient means of compensating for process variation and deterioration in a driving transistor and an organic light emitting diode included in a display panel by sensing characteristics of the driving transistor and OLED (see Page 1, Para. [0007]-[0010]).  In this regard, Lee suggests a switching driver coupling either the data line or the sensing line to the data driver on the basis of a switching driver control signal transferred from the controller along with a sensor signal processing circuit structure in which a sensing line is coupled to a plurality of light emitting devices respectively included in the plurality of pixels.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choo and Takahiro with the teachings of Lee such that a switching driver is disposed to couple either the data line or the sensing line to the data driver on the basis of a switching driver control signal transferred from the controller and the sensing line is coupled to a plurality of light emitting devices respectively included in the plurality of pixels, as suggested by Lee, in order to provide an efficient means of compensating for process variation and deterioration in a driving transistor and an organic light emitting diode included in a display panel by sensing characteristics of the driving transistor and OLED.

As pertaining to Claim 5, Choo and Takahiro in combination disclose (see Fig. 3 of Choo; and see Fig. 8 of Takahiro) that the gate line (see (GL) of Choo; and (SL) of Takahiro) and the data line (see (DL) of Choo; and (DL) of Takahiro) are arranged in different directions, 
the sensing line (see (RL) of Choo; and see (SL1) of Takahiro) is arranged in a first direction (i.e. a vertical direction) substantially parallel to the data line (again, see (DL) of Choo; and (DL) of Takahiro), and
the sensing line (again, see (RL) of Choo; and see (SL1) of Takahiro) is coupled to the sensing switching transistors (again, see (T5B) in Fig. 4 of Takahiro) of the plurality of pixels (P) in the first direction (i.e., the vertical direction; see Page 3, Para. [0043]-[0046] of Choo; and see Page 6, Para. [0085] and Page 7, Para. [0107] of Takahiro).

As pertaining to Claim 6, Choo discloses (see Fig. 3, Fig. 4, and Fig. 9) that each of the plurality of pixels (P) further includes: 
a first transistor (M1) including a first terminal (i.e., a left terminal) coupled to a corresponding data line (see (DL) in Fig. 3 and (77) in Fig. 4 and Fig. 9) and a gate coupled to a corresponding gate line (see (GL) in Fig. 3 corresponding to (71) in Fig. 4 and Fig. 9); 
a driving transistor (M3) including a first terminal (i.e., an upper terminal) coupled to a first voltage supply line (VDDEL);
a capacitor (Cstg) coupled between a second terminal (i.e., a right terminal) of the first transistor (M1) and a gate of the driving transistor (M3);
a second transistor (M4) including a first terminal (i.e., a left terminal) coupled to the gate of the driving transistor (M3), a second terminal (i.e., a right terminal) coupled to a second terminal (i.e., a lower terminal) of the driving transistor (M3), and a gate coupled (i.e., via path (M1, n1, M2, M6)) to the sensing control line (73);
a third transistor (M2) including a first terminal (i.e., an upper terminal) coupled to the second terminal (i.e., the right terminal) of the first transistor (M1), a second terminal (i.e., a lower terminal) coupled to a second terminal (i.e., a left terminal) of the sensing control transistor (M6) and the first terminal (i.e., the right terminal) of the sensing switching transistor (see (T5B) in Fig. 4 of Takahiro in combination with Fig. 4 and Fig. 9 of Choo; and note that one of ordinary skill in the art would have recognized that in implementing the sensing switching transistor (T5B) of Takahiro in series combination with the sensing control transistor (M6) of Choo between the light emitting device (OLED) and the sensing line (see (RL, 20) in Fig. 3 corresponding to (75, 20) in Fig. 9 of Choo), the lower terminal of (M2) of Choo is coupled to left terminal of (M6) of Choo and the right terminal of (T5B) of Takahiro), and a gate coupled to an emission line (72); and
a fourth transistor (M5) including a first terminal (i.e., an upper terminal) coupled to the second terminal (i.e., the lower terminal) of the driving transistor (M3), a second terminal (i.e., a lower terminal) coupled to a first terminal (i.e., an upper terminal) of the light emitting device (OLED), and a gate coupled to the emission line (72; again, see Page 4 through Page 5, Para. [0063]-[0069] and Para. [0078]-[0080] of Choo).

As pertaining to Claim 7, Lee discloses (see Fig. 1, Fig. 3, Fig. 4, and Fig. 5) that the data driver (130) comprises:
a data voltage generator (see (110, 160, Vdata)) converting image data into a data voltage (Vdata) and transferring the data voltage (Vdata) to the data line (DL);
a reference voltage transferor (see (SCS, PRE)) generating a reference voltage (VPREO) by using a power supplied from a power supply (see (VPREO)) and transferring the reference voltage (VPREO) to the sensing line (SL; see Fig. 4), or transferring a reference voltage (VPREO) supplied from the power supply (see (VPREO))to the sensing line (SL; see Page 4, Para. [0065]);
a converter (see (SEN, ADC)) converting an analog sensing signal (i.e., a sensed voltage), transferred through the sensing line (SL), into digital sensing data and transferring the digital sensing data to the controller (120; see Fig. 5; see Page 4, Para. [0066]); and
a switching unit (see (SCS, PRE, SEN, Ms, Md)) coupling the switching driver (see (Ms, Md)) to one of the data voltage generator (see (110, 160, Vdata)), the reference voltage transferor (see (SCS, PRE)), and the converter (see (SEN, ADC); see Page 2, Para. [0041]; Page 3, Para. [0051] and [0057]-[0058]).

As pertaining to Claim 8, Lee discloses (see Fig. 1, Fig. 3, Fig. 4, and Fig. 5) that the switching unit (see (SCS, PRE, SEN, Ms, Md)) comprises:
a first switching unit (Md) coupling the data line (DL) to the data driver (130); and
a second switching unit (Ms) coupling the sensing line (SL) to the data driver (130; Page 3, Para. [0057]-[0058]).

As pertaining to Claim 9, Takahiro and Choo in combination disclose (see Fig. 2, Fig. 3, and Fig. 4 of Takahiro; and see Fig. 4, and Fig. 9 of Choo) that the sensing control line (see (73) of Choo corresponding to (N3B, C2B, SENSE1) in Fig. 4 of Takahiro) and the sensing switching line (see (SENSE1) of Takahiro) are coupled to the gate driver (see (830) in Fig. 8 of Takahiro; and see (13) in Fig. 3 of Choo), and
a width of a sensing switching pulse (see (SENSE1) in Fig. 3 of Takahiro) supplied to the sensing switching line (see (SENSE1) of Takahiro) for turning on the sensing switching transistor (see (T5B) in Fig. 4 of Takahiro) is greater than a width of a sensing control pulse (see (SENSE1 in Fig. 2 of Takahiro) supplied to the sensing control line (see (73) of Choo corresponding to (N3B, C2B, SENSE1) in Fig. 4 of Takahiro) for turning on the sensing control transistor (see (T4B) in Fig. 4 of Takahiro corresponding to (M6) in Fig. 4 and Fig. 9 of Choo; and note that Takahiro suggests that a sensing switching pulse (SENSE1) is applied with a greater width in a sensing period (see Fig. 3) than a sensing control pulse (SENSE1) applied during an initialization period (see Fig. 2); and see Page 5, Para. [0068]-[0069] and Para. [0077]-[0078] of Takahiro).

As pertaining to Claim 10, Takahiro discloses (see Fig. 2, Fig. 3, and Fig. 4) that the sensing switching pulse (see (SENSE1) in Fig. 3) is supplied to the sensing switching line (see (SENSE1)), and the sensing control pulse (see (SENSE1) in Fig. 2) is supplied to the sensing control line (see (N3B, C2B, SENSE1); and again, see Page 5, Para. [0068]-[0069] and Para. [0077]-[0078]).

As pertaining to Claim 11, Lee discloses (see Fig. 1, Fig. 3, Fig. 4, and Fig. 5) that the data driver (130) comprises:
a data voltage generator (see (110, 160, Vdata)) converting image data into a data voltage (Vdata) and transferring the data voltage (Vdata) to the data line (DL);
a reference voltage transferor (see (SCS, PRE)) generating a reference voltage (VPREO) by using a power supplied from a power supply (see (VPREO)) and transferring the reference voltage (VPREO) to the sensing line (SL; see Fig. 4), or transferring a reference voltage (VPREO) supplied from the power supply (see (VPREO))to the sensing line (SL; see Page 4, Para. [0065]);
a converter (see (SEN, ADC)) converting an analog sensing signal (i.e., a sensed voltage), transferred through the sensing line (SL), into digital sensing data and transferring the digital sensing data to the controller (120; see Fig. 5; see Page 4, Para. [0066]); and
a switching unit (see (SCS, PRE, SEN, Ms, Md)) coupling the switching driver (see (Ms, Md)) to one of the data voltage generator (see (110, 160, Vdata)), the reference voltage transferor (see (SCS, PRE)), and the converter (see (SEN, ADC); see Page 2, Para. [0041]; Page 3, Para. [0051] and [0057]-[0058]).

As pertaining to Claim 12, Takahiro and Lee in combination disclose (see Fig. 4 of Takahiro with Fig. 3 of Lee) that before the sensing control pulse (see (SENSE1) in Fig. 2 of Takahiro) is supplied to the sensing control line (see (N3B, C2B, SENSE1) in Fig. 4 of Takahiro) after the sensing switching pulse (see (SENSE1) in Fig. 3 of Takahiro) is supplied to the sensing switching line (see (SENSE1) in Fig. 4 of Takahiro), the switching unit (see (SCS, PRE, SEN, Ms, Md) in Fig. 3 of Lee) and the switching driver (see (Ms, Md) in Fig. 3 of Lee) couple the reference voltage transferor (see (SCS, PRE) in Fig. 3 of Lee) to the sensing line (see (SL1) in Fig. 4 of Takahiro and (SL) in Fig. 3 of Lee; also see Fig. 4 of Lee along with Page 3, Para. [0057]-[0058] and Page 4, Para. [0065] of Lee, and note that Lee discloses that for some arbitrary time “before the sensing control pulse is supplied” and “after the sensing switching pulse is supplied” the reference voltage transferor is coupled to the sensing line prior to sensing on the sensing line), and
the switching unit (see (SCS, PRE, SEN, Ms, Md) of Lee) couples the converter (see (SEN, ADC) of Lee) to the sensing line (see (SL1) in Fig. 4 of Takahiro and (SL) in Fig. 3 of Lee) until before the supply of the sensing switching pulse (see (SENSE1) in Fig. 3 of Takahiro) stops from before the supply of the sensing control pulse (see (SENSE1) in Fig. 2 of Takahiro) stops (see Fig. 4 of Takahiro and note that the converter for converting the sensing signal into sensing data is coupled while (SENSE1) is supplied to activate the sensing control transistor and the sensing switching transistor (T4B, T5B); see Fig. 3 and Page 5, Para. [0077] of Takahiro).

As pertaining to Claim 13, Takahiro discloses (see Fig. 2, Fig. 3, and Fig. 4) that when a sensing control pulse (see (SENSE1) at an “on” level in Fig. 2 and Fig. 3) is supplied to an nth sensing control line (see (N3B, C2B, SENSE1)) coupled to a pixel (i.e., a pixel in a row or column of pixels) coupled to an nth gate line (see (SCAN1) for an nth row or column pixel), a sensing switching off signal (i.e., see (SENSE1) at an “off” level in Fig. 2 and Fig. 3) for turning off sensing switching transistors (T5B) coupled to an n-1th (i.e., an adjacent row or column of pixels) sensing switching line (see (SENSE1)) and an n+1th (i.e., an adjacent row or column of pixels) sensing switching line (see (SENSE1)) is supplied to the n-1th sensing switching line (see (SENSE1)) coupled to a pixel coupled to the n-1th gate line (see (SCAN1) for an n-1th row or column pixel) and the n+1 sensing switching line (see (SENSE1)) coupled to a pixel coupled to the n+1th gate line (see (SCAN1) for an n+1th row or column pixel; also see Page 3, Para. [0045] and [0053]-[0054] of Choo and note that pixels are sequentially scanned per line; as such, the sensing control pulse is likewise sequentially applied per line).

As pertaining to Claim 14, Takahiro discloses (see Fig. 2, Fig. 3, and Fig. 4) that when a sensing control pulse (see (SENSE1) at an “on” level in Fig. 2 and Fig. 3) for turning on a sensing control transistor (T4B) coupled to the nth sensing control line (see (N3B, C2B, SENSE1) for an nth row or column pixel) is supplied to an nth sensing control line (see (N3B, C2B, SENSE1)) coupled to a pixel (i.e., a pixel in a row or column of pixels) coupled to an nth gate line (see (SCAN1) for an nth row or column pixel), a sensing switching off signal (i.e., see (SENSE1) at an “off” level in Fig. 2 and Fig. 3) for turning off sensing switching transistors (T5B) coupled to an n-1th (i.e., an adjacent row or column of pixels) sensing switching line (see (SENSE1)) and an n+1th (i.e., an adjacent row or column of pixels) sensing switching line (see (SENSE1)) is supplied to the n-1th sensing switching line (see (SENSE1)) coupled to pixels coupled to the n-1th gate line (see (SCAN1) for an n-1th row or column pixel) and the n+1 sensing switching line (see (SENSE1)) coupled to pixels coupled to the n+1th gate line (see (SCAN1) for an n+1th row or column pixel; also see Page 3, Para. [0045] and [0053]-[0054] of Choo and note that pixels are sequentially scanned per line; as such, the sensing control pulse is likewise sequentially applied per line).

As pertaining to Claim 16, Choo discloses (see Fig. 3, Fig. 4, and Fig. 9) that the sensing control line (73) and the sensing switching line (see (SW) and (75) in Fig. 9, in combination with (TB5) in Fig. 4 of Takahiro) are disposed independently of each other, and disposed in parallel (see Fig. 9 and Page 3, Para. [0045] in combination with Page 5, Para. [0079]-[0080] of Choo; and see Fig. 4 and Page 6, Para. [0083] of Takahiro).

As pertaining to Claim 18, Choo discloses (see Fig. 3, Fig. 4, and Fig. 9) that a signal (INI) supplied to the sensing control line (73) and a signal (i.e., a switching signal; see (20) in Fig. 9 of Choo; and see (SENSE1) in Fig. 4 of Takahiro) supplied to the sensing switching line (see (SW) and (75) in Fig. 9, in combination with (TB5) in Fig. 4 of Takahiro) are independent and have different pulse widths (see Fig. 9 of Choo; and note that the signal (INI) and the signal (VSSEL) have different pulse widths; the signal (INI) corresponds to the pulse width of a signal supplied to the sensing control line and the signal (VSSEL) corresponds to a pulse width of a switching signal supplied to the sensing switching line; see Page 5, Para. [0079]-[0080] of Choo).


Response to Arguments

Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.  Initially, the applicant has amended dependent Claims 7 and 11 in order to “recite sufficient structure to perform the claimed function” to thereby avoid Claim Interpretation of these claims under 35 U.S.C. 112(f) (see Remarks at Page 8).  The examiner respectfully maintains the interpretation of Claims 7 and 11 under 35 U.S.C. 112(f), as the amendments submitted 19 April 2022 merely recite further functional features without adding any explicit structure to the “data voltage generator,” “reference voltage transferor,” and “converter.”  Further, the applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Choo, Takahiro, and Lee, teach or fairly suggest that “the sensing control line is electrically connected to all pixels disposed along one of the plurality of gate lines” and “the sensing switching line is electrically connected to all pixels disposed along a respective gate line” (see Remarks at Page 8).  In particular, the applicant has asserted, with respect to the teachings of Choo that “there are no configurations corresponding to Applicant’s sensing control line SCL and sensing switching line SSL” (see Remarks at Page 9).  The examiner respectfully disagrees.  In fact, Choo plainly discloses (see Fig. 4 in combination with Fig. 9) a sensing control transistor (M6) with a gate coupled to a sensing control line (73) and a sensing switch (see (SW) in (20) in Fig. 9) electrically connected to a sensing line (75), wherein the sensing control line (73) is electrically connected to all pixels (P) disposed along one of the plurality of gate lines (GL) and wherein the sensing switch (see (SW) in (20) in Fig. 9) and the sensing line (75) are electrically connected to all pixels disposed along a respective gate line (GL; see Page 3, Para. [0045] in combination with Page 5, Para. [0079]-[0080]).  In fact, Choo discloses that “the gate lines GL may be divided into a scan signal SCAN, an emission control signal… EM, and an initialization signal INI…” such that the “INI line 73” is “for supplying an initialization signal INI to pixels P arranged in one line” to be electrically connected to all pixels disposed along one of the plurality of gate lines (again, see Page 3, Para. [0045]).  Choo further discloses (see Fig. 9) that “in the period t4 of the sensor mode” in which a scanning signal SCAN is active for a row of pixels and the “initialization signal INI” is likewise supplied  “to pixels P arranged in one line,” the “Vref line 75” is connected to “a sensing channel using a switch element SW” to be electrically connected to all pixels disposed along a respective gate line (see Page 5, Para. [0079]-[0080]).  Takahiro suggests that the sensing switch disclosed by Choo is implemented as a sensing switching transistor configured in the manner claimed.  Therefore, the rejection of Claims 1-18 is maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622